Citation Nr: 1020689	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  05-17 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disability, claimed as a stomach condition.

2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected posttraumatic 
stress disorder (PTSD).

3.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a left wrist disability (left wrist 
fusion).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to July 
1976.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

The Veteran presented testimony at a personal hearing at the 
RO in October 2007 before a Decision Review Officer.  A copy 
of the hearing transcript was attached to the claims file.

The case was remanded for additional development in August 
2009 and has been returned to the Board.

The issues of entitlement to service connection for 
hypertension and entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for a left wrist disability 
(left wrist fusion) are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDING OF FACT

The Veteran's gastrointestinal disability first manifested 
many years after his separation from service and is not 
related to his service or to any incident therein. 



CONCLUSION OF LAW

A gastrointestinal disability was not incurred in or 
aggravated by the Veteran's active service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Stegall considerations

In the August 2009 remand, the Board instructed the AMC to 
obtain updated VA outpatient records and a VA examination to 
determine the nature and etiology of any gastrointestinal 
disability.  The AMC was then to readjudicate the claim.  

Updated VA outpatient records were associated with the claims 
file, and the requested VA examination was provided in 
December 2009.  The claim was subsequently readjudicated in 
the March 2010 SSOC.  

Thus, the Board's remand instructions have been complied with 
as to the issue decided herein.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998) (where the remand orders of the Board 
are not complied with, the Board errs as a matter of law when 
it fails to ensure compliance).  

Duties to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

VA has a duty to notify a claimant of the information and 
evidence needed to substantiate a claim.  This notification 
obligation was accomplished in May 2004, March 2006, and 
October 2009 letters.  These letters effectively satisfied 
the notification requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) by informing the Veteran of the following: 
(1) the information and evidence that was necessary to 
substantiate the claim; (2) the information and evidence VA 
would seek to provide; (3) the information and evidence he 
was expected to provide; (4) how VA assigns disability 
ratings; and (5) how VA assigns effective dates if a claim 
for service connection is granted.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

The Board acknowledges that some of the notices were not sent 
until after the initial rating denying the claim.  However, 
the Board finds that any defect with respect to the timing of 
the required notice was harmless in that his claim was fully 
developed and readjudicated after notice was provided.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

Additionally, based upon the Veteran's submissions and his 
testimony at the October 2007 Decision Review Officer 
hearing, the Veteran has actual knowledge of the evidence 
necessary to substantiate his claim.  Moreover, the Veteran 
has not alleged any prejudice in terms of VCAA notification.  
Shinseki v. Sanders, 129 S.Ct. 1696, 1705 (2009).  

VA has a duty to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  The Board is also 
satisfied VA has made reasonable efforts to obtain relevant 
records and evidence, including affording a VA examination.  
Specifically, the information and evidence that has been 
associated with the claims file includes the Veteran's 
service treatment records, post service VA and private 
treatment records, Social Security Administration records, 
the Veteran's statements and testimony, and VA examination 
reports dated in February 2008 and December 2009.

With respect to the February 2008 VA examination, while the 
examining physician indicated that the Veteran's claims file 
was reviewed in rendering an opinion, it does not appear that 
the file was thoroughly reviewed or that all pertinent 
evidence was considered.  Specifically, the examining 
physician failed to comment on the clinical findings 
regarding the Veteran's complaints of and treatment for a 
gastrointestinal disability during his service.  In addition, 
the examining physician failed to provide a rationale for 
determining that the Veteran's subjective lactose intolerance 
was not related to his service.  That opinion is accordingly 
inadequate for rating purposes.  See 38 C.F.R. § 4.2 (2009); 
see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

To the contrary, the report of the December 2009 VA 
examination reflects that the examiner reviewed the Veteran's 
past medical history, recorded his current complaints, 
conducted an appropriate physical examination and rendered 
appropriate diagnoses and opinions consistent with the 
remainder of the evidence of record. 

The Board therefore concludes that the December 2009 
examination is adequate for purposes of rendering a decision 
in the instant appeal.  Id.   

The Veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this claim.  As such, all relevant evidence 
necessary to decide the Veteran's appeal has been obtained 
and the case is ready for appellate review.

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2009).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim. 
38 C.F.R. § 3.303(b) (2009).

The Veteran contends that he developed a gastrointestinal 
disability as a result of his active service, namely 
consumption of contaminated water therein.
The Veteran's service treatment records demonstrate various 
stomach complaints without specific diagnoses.  In June 1970 
the Veteran complained of right upper quadrant pain and an 
inability to hold down any liquids or foods.  After physical 
examination, which revealed slight tenderness to the right of 
the umbilicus and beneath the rib margin, the impression was 
"pain of unknown etiology.  Probably gastroenteritis."  In 
November 1975, the Veteran again complained of stomach 
problems.  Physical examination revealed apparent hyperactive 
bowel sounds in the upper quadrants of the abdomen with some 
tenderness.  The impression was viral syndrome.  There are no 
further references to stomach problems.  On examination in 
June 1976, prior to his release from active duty, no 
abnormalities of the abdomen and viscera were found.  The 
Board finds that the Veteran's service medical records 
contain isolated references to stomach problems, but do not 
show any evidence or diagnosis of a chronic gastrointestinal 
disability.

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the Veteran's claim for service connection for a 
gastrointestinal disability.  38 C.F.R. § 3.303(b).  The 
first post-service record of a gastrointestinal complaint is 
dated in November 1996, over two decades after service, at 
which time an X-ray examination of the abdomen was normal.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 200) (the 
passage of many years between discharge from active service 
and the medical documentation of a claimed disability is 
evidence against a claim of service connection).  A January 
1997 air contrast barium enema revealed the presence of 
diverticulosis.  Reflux esophagitis was diagnosed in 
September 1998, and gastroesophageal reflux disease (GERD) 
was diagnosed in April 2000. 

Pursuant to the Board's August 2009 remand, the Veteran 
underwent a VA examination in December 2009 at which time the 
Veteran indicated his gastrointestinal problems initially 
manifested as nausea, vomiting and abdominal pain.  He now 
presented with complaints of diarrhea, constipation and acid 
reflux.  The examination revealed no significant physical 
findings.  The Veteran was diagnosed with symptoms consistent 
with GERD and irritable bowel syndrome.  The examining 
physician opined that the Veteran's current gastrointestinal 
disabilities were less than likely related to his service.  
The rationale provided was that the medical record supported 
a diagnosis of diverticulosis and that he currently evidenced 
symptoms of GERD and irritable bowel syndrome, but there was 
no evidence of such in service.  The examiner further noted 
that the references to probable gastroenteritis and viral 
syndrome in service are not indicative of chronic disease 
entities, despite the Veteran's report of a continuity of 
symptoms since service.  The examiner indicated that the 
Veteran's statements regarding continuity suggests that the 
previous diagnoses in the service treatment records were 
incorrect or that the current symptoms are attributable to a 
new diagnosis, but there was no means of proving either 
theory at this time.

The Veteran's representative argues that the latter portion 
of the VA examiner's opinion indicates that a nexus could not 
be proved or disproved and is therefore in favor of the 
claim.  See the April 2010 Informal Hearing Presentation.  
The Board disagrees.  The examiner's final comment was in 
response to the Veteran's contentions of continuity of 
symptomatology, not his overall opinion as to whether there 
was a relationship between the Veteran's current 
gastrointestinal disabilities and military service, which was 
negative.  The examiner was merely emphasizing that he could 
not support the Veteran's allegations of continuity of 
symptomatology unless there were incorrect diagnoses in 
service or the Veteran's current symptoms were reflective of 
a new diagnosis.  Only the former scenario would allow for a 
grant of service connection based on continuity; however, the 
examiner indicated that as there was no way to determine 
whether the in-service diagnoses were incorrect, it was less 
likely than not that the Veteran's gastrointestinal 
disabilities were related to service.  Accordingly, contrary 
to the assertions of the Veteran's representative, the 
December 2009 VA examiner's opinion is not favorable to the 
Veteran.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, the preponderance of the evidence is against a 
finding establishing a medical nexus between military service 
and the Veteran's gastrointestinal disabilities.  Thus, 
service connection on a direct basis is not warranted, as the 
December 2009 examiner opined that the Veteran's current 
gastrointestinal disabilities were less than likely related 
to his other in-service conditions.  Boyer v. West, 210 F.3d 
1351 (Fed. Cir. 2000).  There are no probative competent 
contrary opinions of record. 

The Board has considered the Veteran's statements attributing 
his gastrointestinal disabilities to service.  However, as a 
layperson, the Veteran is not competent to give a medical 
opinion on causation or aggravation of a medical condition.  
Bostain v. West, 11 Vet. App. 124 (1998); Routen v. Brown, 10 
Vet. App. 183 (1997) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (layperson is generally not capable of 
opining on matters requiring medical knowledge).  The Board 
acknowledges that the Veteran is competent to give evidence 
about what he experienced.  Layno v. Brown, 6 Vet. App. 465 
(1994).  Additionally, the Veteran's statements may be 
competent to support a claim for service connection where the 
events or the presence of disability, or symptoms of a 
disability are subject to lay observation. 
38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (2006).  However, 
gastrointestinal disabilities, as contrasted with symptoms of 
gastrointestinal disabilities, are not subject to lay 
diagnoses.  The Veteran can report having gastrointestinal 
pain.  However, those are subjective symptoms and not readily 
identifiable the way that varicose veins may be observed, 
objectively.  Barr, supra.  There are many different 
gastrointestinal disabilities. The Veteran does not have the 
medical expertise to discern the nature of any current 
gastrointestinal diagnoses nor does he have the medical 
expertise to provide an opinion regarding the etiology.  In 
sum, the issue does not involve simple diagnoses.  The 
Veteran is competent to report that he has been told of 
diagnoses of gastrointestinal disabilities, but, as noted, he 
is not competent to provide a medical opinion regarding the 
etiology.  While the Veteran purports that his 
gastrointestinal disabilities are a result of ingesting 
contaminated water in service, his statements alone are not 
competent to provide the medical nexus and a medical 
professional has not made this connection.  Thus, the 
Veteran's lay assertions are not competent or sufficient.  
Jandreau, 492 F.3d 1372.

In sum, the Board has carefully weighed the evidence of 
record, the statements of the Veteran, and the treatment 
records, in light of the applicable law, and finds that 
equipoise is not shown.  Instead, the weight of the credible 
evidence demonstrates that the Veteran's gastrointestinal 
disabilities first manifested many years after service and 
are not related to his active service, to any incident 
therein.  As the preponderance of the evidence is against the 
Veteran's claim for service connection for a gastrointestinal 
disability, the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a gastrointestinal disability, claimed 
as a stomach condition, is denied.


REMAND

In August 2009 the Board remanded the Veteran's claims of 
entitlement to service connection for hypertension and 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a left wrist disability for further 
evidentiary development, including medical opinions.  With 
respect to the claim for hypertension, the examiner was asked 
to address whether the Veteran's hypertension was proximately 
due to or was aggravated by the Veteran's service-connected 
PTSD.  The medical opinion obtained by the RO in December 
2009 adequately addresses the first question posed by the 
Board.  However, in addressing the question of aggravation, 
the examiner noted there was no "clear and unambiguous 
evidence" that PTSD aggravated the Veteran's hypertension.  
However, the Board instructed the examiner to opine as to 
whether it was as likely as not (50 percent probability or 
more) that hypertension has been aggravated by PTSD, which is 
a much lower evidentiary burden than that which was employed 
by the examiner.  

With respect to the claim for compensation under the 
provisions of 38 U.S.C.A. § 1151 for a left wrist disability, 
the examiner was asked to address whether (1) there was 
additional left wrist disability caused by a misdiagnosed 
condition; and whether (2) there was additional left wrist 
disability caused by delayed medical treatment.  Only the 
first question was addressed by the December 2009 VA 
examiner.  

A remand by the Board confers on a veteran, as a matter of 
law, a right to compliance with the remand instructions, and 
imposes upon VA a concomitant duty to ensure compliance with 
the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 
271 (1998).  If the Board proceeds with final disposition of 
an appeal, and the remand orders have not been complied with, 
the Board itself errs in failing to ensure compliance.  Id.  
Given those pronouncements, and the fact that the development 
sought by the Board in this case has not been fully 
completed, another remand is now required.  38 C.F.R. § 19.9 
(2009).

Accordingly, these remaining issues are REMANDED for the 
following actions:

1.  Return the claims file to the 
physician who conducted the December 2009 
VA hypertension examination.  No further 
examination of the Veteran is necessary 
unless the examiner determines otherwise.  
The claims folder should be reviewed and 
that review should be indicated in the 
examination report.  The rationale for all 
opinions must be provided.  Specifically, 
the examiner should provide the following 
information:

Is it as likely as not (50 percent 
probability or more) that any hypertension 
has been aggravated by the Veteran's 
service-connected PTSD?

The examiner is advised that the term "at 
least as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is medically 
sound to find in favor of causation as to 
find against causation.  "More likely" 
and "as likely" support the contended 
causal relationship; "less likely" weighs 
against the claim.

2.  Return the claims file to the VA 
physician who provided the medical opinion 
on the claim for compensation under the 
provisions of 38 U.S.C.A. § 1151 for a 
left wrist disability in December 2009.  
No examination of the Veteran is necessary 
unless the examiner determines otherwise.  
The claims folder should be reviewed and 
that review should be indicated in the 
examination report.  The rationale for all 
opinions must be provided.  Specifically, 
the examiner should provide the following 
information:

(a) State whether any additional 
disability to the Veteran's left wrist was 
caused by delayed medical treatment for a 
left wrist disability.

(b) If the VA medical examiner concludes 
that it is at least as likely as not (50 
percent probability or more) that the 
Veteran suffers from additional left wrist 
disability related to delayed medical 
care, the examiner should additionally 
comment as to whether any additional 
disability shown was due to carelessness, 
negligence, lack of proper skill, error in 
judgment, or a similar instance of fault 
on the part of the VA in furnishing 
medical and surgical treatment; or whether 
it was due to an event not reasonably 
foreseeable.

3.  Then, readjudicate the claims.  If any 
decision remains adverse to the Veteran, 
provide the Veteran and his representative 
with a supplemental statement of the case 
and an opportunity to respond.  
Thereafter, return the case to the Board 
as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


